DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
 
	Applicant’s amendment, filed 12/11/2020, has been entered.
	Claims 2, 5, 10, 11, 16-24, 27-36, 38-42, 44-51 and 56-66 have been canceled.
Claims 1, 3-4, 6-9, 12-15, 25-26, 37, 43, 52-55 are pending and currently under examination as they read on a method of modulating an immune response comprising administering a PKCη comprising SEQ ID NO: 1.  

This Office Action will be in response to Applicant’s arguments/remarks, filed 12/11/2020.
The rejection of record can be found in the previous Office Action, mailed 05/15/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-9, 12-15, 25-26, 37, 43, 52-55 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Abbas et al. (US 2011/0245090 A1) as evidenced by sequence alignment attached at the end of this Office Action.
Applicant’s argument has been considered in full but has not been found convincing.  The rejection of record is reiterated below for Applicant’s convenience. 
Abbas et al. taught treating melanoma comprising administering a polypeptide that has the same sequence as SEQ ID NO: 1 of the present invention (see paragraph [0211]) in patients with or at risk of having melanoma (see [0094]).  Abbas also taught a chimeric/fusion of the polypeptide. Given that Abbas taught the same PKCη polypeptide, it would have CTLA-4 binding region and the prior art method of administering the polypeptide would inherently modulate the immune response as recited in the present claims.  
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

Response to Applicant’s argument:
Applicant argues that Abbas did not teach the protein of SEQ ID NO: 1474 as an immunostimulating protein.  In response, it is noted that being immunostimulating is an inherent property of the protein.  Given that Abbas disclosed the same polypeptide, it would have immunostimulating function. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
Applicant further argues that the disclosure of Abbas provides a host of many different possibilities with pletheora of unpredictability.  In response, it is noted that a prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).  
Here, Abbas is enabling in the sense that it described the claimed invention sufficiently to enable a person of ordinary skill in the art to practice the claimed invention (e.g., administering a protein with the fully described sequence to patient with cancer).  Both features of the claims (i.e., identifying a cancer patient and administering a protein) are within the technical grasp of the a person of ordinary skill in the art.  Therefore, it would not require undue experimentation to practice the claimed method.  Moreover, it is noted that Appellant has not provided facts rebutting the presumption of operability of the prior art teaching. Therefore, Abbas is enabled. 
Applicant’s argument has not been found convincing. Therefore, the rejection is maintained.  

Conclusion
No claim is allowed.

All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        June 8, 2020











RESULT 13
US-13-046-485-1474
; Sequence 1474, Application US/13046485
; Publication No. US20110245090A1
; GENERAL INFORMATION
;  APPLICANT: Alexander Abbas
;  APPLICANT:Hilary Clark
;  APPLICANT:Wenjun Ouyang
;  APPLICANT:P. Mickey Williams
;  APPLICANT:William I. Wood
;  APPLICANT:Thomas D. Wu

;  TITLE OF INVENTION:Related Diseases
;  FILE REFERENCE: GNE-0267-R1-1US
;  CURRENT APPLICATION NUMBER: US/13/046,485
;  CURRENT FILING DATE: 0001-01-01
;  PRIOR APPLICATION NUMBER: 10567939
;  PRIOR FILING DATE: 2008-11-19
;  PRIOR APPLICATION NUMBER: PCT/US2004/026249
;  PRIOR FILING DATE: 2004-08-11
;  PRIOR APPLICATION NUMBER: US 60/493,546
;  PRIOR FILING DATE: 2003-08-11
;  NUMBER OF SEQ ID NOS: 6464
; SEQ ID NO 1474
;  LENGTH: 683
;  TYPE: PRT
;  ORGANISM: Homo sapien
US-13-046-485-1474

  Query Match             100.0%;  Score 3681;  DB 10;  Length 683;
  Best Local Similarity   100.0%;  
  Matches  683;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSSGTMKFNGYLRVRIGEAVGLQPTRWSLRHSLFKKGHQLLDPYLTVSVDQVRVGQTSTK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSSGTMKFNGYLRVRIGEAVGLQPTRWSLRHSLFKKGHQLLDPYLTVSVDQVRVGQTSTK 60

Qy         61 QKTNKPTYNEEFCANVTDGGHLELAVFHETPLGYDHFVANCTLQFQELLRTTGASDTFEG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QKTNKPTYNEEFCANVTDGGHLELAVFHETPLGYDHFVANCTLQFQELLRTTGASDTFEG 120

Qy        121 WVDLEPEGKVFVVITLTGSFTEATLQRDRIFKHFTRKRQRAMRRRVHQINGHKFMATYLR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 WVDLEPEGKVFVVITLTGSFTEATLQRDRIFKHFTRKRQRAMRRRVHQINGHKFMATYLR 180

Qy        181 QPTYCSHCREFIWGVFGKQGYQCQVCTCVVHKRCHHLIVTACTCQNNINKVDSKIAEQRF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QPTYCSHCREFIWGVFGKQGYQCQVCTCVVHKRCHHLIVTACTCQNNINKVDSKIAEQRF 240

Qy        241 GINIPHKFSIHNYKVPTFCDHCGSLLWGIMRQGLQCKICKMNVHIRCQANVAPNCGVNAV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GINIPHKFSIHNYKVPTFCDHCGSLLWGIMRQGLQCKICKMNVHIRCQANVAPNCGVNAV 300

Qy        301 ELAKTLAGMGLQPGNISPTSKLVSRSTLRRQGKESSKEGNGIGVNSSNRLGIDNFEFIRV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 ELAKTLAGMGLQPGNISPTSKLVSRSTLRRQGKESSKEGNGIGVNSSNRLGIDNFEFIRV 360


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LGKGSFGKVMLARVKETGDLYAVKVLKKDVILQDDDVECTMTEKRILSLARNHPFLTQLF 420

Qy        421 CCFQTPDRLFFVMEFVNGGDLMFHIQKSRRFDEARARFYAAEIISALMFLHDKGIIYRDL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 CCFQTPDRLFFVMEFVNGGDLMFHIQKSRRFDEARARFYAAEIISALMFLHDKGIIYRDL 480

Qy        481 KLDNVLLDHEGHCKLADFGMCKEGICNGVTTATFCGTPDYIAPEILQEMLYGPAVDWWAM 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 KLDNVLLDHEGHCKLADFGMCKEGICNGVTTATFCGTPDYIAPEILQEMLYGPAVDWWAM 540

Qy        541 GVLLYEMLCGHAPFEAENEDDLFEAILNDEVVYPTWLHEDATGILKSFMTKNPTMRLGSL 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GVLLYEMLCGHAPFEAENEDDLFEAILNDEVVYPTWLHEDATGILKSFMTKNPTMRLGSL 600

Qy        601 TQGGEHAILRHPFFKEIDWAQLNHRQIEPPFRPRIKSREDVSNFDPDFIKEEPVLTPIDE 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 TQGGEHAILRHPFFKEIDWAQLNHRQIEPPFRPRIKSREDVSNFDPDFIKEEPVLTPIDE 660

Qy        661 GHLPMINQDEFRNFSYVSPELQP 683
              |||||||||||||||||||||||
Db        661 GHLPMINQDEFRNFSYVSPELQP 683